Citation Nr: 1749942	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Bierer, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 2005 until January 2006 and February 2009 until March 2010.  The Veteran also served on active duty for training (ACDUTRA) from June 2003 until September 2003 and January 2006 until October 2006.  During the Veteran's active duty, he served as an Explosive Ordinance Specialist and was deployed to Iraq, Afghanistan, and Kuwait.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2016, the Board remanded the appeal for a VA examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The examination previously ordered by the Board was conducted in February 2017, but the Board finds that the requested development has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board apologizes for the delay, but finds that another remand is necessary to ensure substantial compliance with the prior remand order and proper adjudication of the Veteran's appeal in this matter.  Id.

The Board remands in order to clarify the nature of the Veteran's present disability.  The Veteran claims entitlement for service connection for symptoms related to an asserted bilateral heel condition.  The Board notes the Veteran was diagnosed with mild asymptomatic pes planus during his entrance examination in May 2003, bilateral plantar fasciitis in November 2010, and bilateral tarsal tunnel syndrome by means of a private examination in January 2013 by Dr. S.H.  It is further noted that the VA examination conducted in February 2017 indicated that a diagnosis of tarsal tunnel syndrome is usually based upon a physical examination and clinical studies, such as a Magnetic Resonance Imaging (MRI) scan or nerve conduction studies.  A review of the private medical records from January 2013 indicates that additional treatment, such as injections and arch supports, had been undertaken, but no evidence is of record as to those treatments.  Similarly, the VA examination did not address the diagnosis of pes planus noted in the Veteran's entrance examination nor that of bilateral plantar fasciitis.

As a result of this incomplete medical evidence, the Board lacks the required evidence to make a determination.  The Board may only consider qualified medical evidence to support its findings and is not permitted to make decisions based upon its own medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Given this, the Board requires clarification as to the nature of the Veteran's present disability and its relationship, if any, to the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional evidence of treatment by Dr. S.H. for the bilateral foot condition.  The Veteran should be afforded the opportunity to complete and return a signed VA Form 21-4142 to authorize the release of those records if a new authorization is required.

2.  Obtain any outstanding VA treatment records concerning treatment for the bilateral feet.

3.  Schedule the Veteran for an appropriate medical examination to determine the nature and etiology of his reported symptoms related to the claimed bilateral foot condition.

Upon examination, the examiner should clarify the nature of the Veteran's bilateral foot condition.  If more than one condition is diagnosed, each should be specified separately.  The examiner should consider the Veteran's records concerning the diagnosis of pes planus in May 2003, the diagnosis of plantar fasciitis in November 2010, and the diagnosis and treatment of tarsal tunnel syndrome by Dr. S.H.

a. If at any point during the appeal period, the Veteran has been diagnosed as having pes planus, the examiner is asked to determine whether his pes planus was aggravated beyond its natural progression during his periods of active duty.  

b. The examiner must opine whether it is at least as likely as not (i.e. 50 percent probability or greater) that any foot disability diagnosis during the appeal period (including plantar fasciitis and tarsal tunnel syndrome) is related to any period of active duty.  

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to offer an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely which facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained which would lead to a conclusive opinion.

3.  Thereafter, readjudicate the claim for service connection for the Veteran's bilateral foot condition.  If the determination remains unfavorable, issue a supplemental statement of the case and afford the Veteran with the appropriate time to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

